In this case it has been found that the claimant owned a large proportion of the capital stock of a comparatively small electric light and power company and was its secretary and treasurer; that he was employed as a general manager and as such "performed manual labor at his employer's plant * * * and away from the plant;" that his weekly wage as such general manager was the sum of $25.
The decision of this case is largely controlled by what has been said in the Skouitchi and Kolpien cases, decided herewith. The findings, which are conclusive upon us, *Page 305 
show that the claimant was "employed" as general manager; that in such capacity he performed various manual services such as an ordinary employee might perform and that for his services in this particular capacity he received a certain weekly wage. In this latter respect the findings differ from those made in the other two cases to which reference has been made in that they show just what his wages were in his capacity of employee. Under these circumstances we think that the award is sustained by the findings and that the order of the Appellate Division should be affirmed, with costs.
HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Order affirmed.